





LCI INDUSTRIES
2018 Omnibus Incentive Plan


Deferred Stock Unit Master Agreement


This is a Deferred Stock Unit Master Agreement (the “Agreement”), effective as
of December 31, 2019, between LCI Industries, a Delaware corporation (the
“Company”), and you, [ ]. Any capitalized term used but not defined in this
Agreement shall have the meaning set forth in the Plan (defined below) as it
currently exists or as it is amended in the future.


Background


        A. The Company maintains the LCI Industries 2018 Omnibus Incentive Plan
(the “Plan”). Under the Plan, the Board has the authority to determine Awards
and administer the Plan with respect to Awards involving Non-Employee Directors.


        B. As a Non-Employee Director of the Company, you are entitled to
receive (i) an annual cash retainer for service on the Board, (ii) other fees
relating to your service as a chairperson of the Board or any committee of the
Board, as applicable, and (iii) meeting fees for attendance at any Board or
committee meeting in excess of 25 meetings during a year (as such retainer and
fees payable to a Non-Employee Director of the Company may be changed from time
to time, collectively, the “Director Fees”).


        C. Per your election form (“Election Form”) which is incorporated into
and made a part of this Agreement, you have elected to receive _____% of each
Director Fee payment made during 2020 in the form of Deferred Stock Units
(“DSUs”) each of which represents the right to receive one Share of the
Company’s Stock (or, in certain circumstances, the cash value thereof). The
number of DSUs to be credited to your account on each Grant Date (as defined
below) will be determined by dividing (i) 115% of that portion of the Director
Fees that otherwise would have been paid with respect to the calendar quarter in
which the Grant Date occurs, but for your election in the Election Form by (ii)
the Fair Market Value of a Share on the applicable Grant Date.


D. Each award of DSUs (“DSU Award”) granted during 2020 will be evidenced by a
Grant Notification in the form attached hereto as Exhibit A, and each such Grant
Notification when issued by the Company will be incorporated into and made a
part of this Agreement. The terms and conditions of each quarterly DSU Award are
set forth in this Agreement, including the applicable Grant Notification, as
well as in the Plan document previously provided to you.


Terms and Conditions of DSU Awards


1. Grant. Subject to Sections 7 and 8 below, on the last day of each calendar
quarter during 2020 (each, a “Grant Date”), you will be granted the number of
DSUs specified in the applicable Grant Notification which will be equal to the
result of dividing (i) 115% of that portion of the Director Fees that otherwise
would have been paid with respect to the calendar quarter in which the Grant
Date occurs, but for your election in the Election Form by (ii) the Fair Market
Value of a Share on the applicable Grant Date. Each DSU will represent the right
to receive one



--------------------------------------------------------------------------------



Share of the Company’s common stock (or, in certain circumstances, the cash
value thereof). The DSUs granted to you will be credited to an account in your
name maintained by the Company. This account shall be unfunded and maintained
for book-keeping purposes only, with the DSUs simply representing an unfunded
and unsecured obligation of the Company.


2. Restrictions on Units. Prior to settlement of the DSUs in accordance with
Section 5, the DSUs subject to this Agreement may not be sold, assigned,
transferred, exchanged or encumbered other than by will or the laws of descent
and distribution. Any attempted transfer in violation of this Section 2 shall be
of no effect.


3. No Shareholder Rights. The DSUs subject to this Agreement do not entitle you
to any rights of a shareholder of the Company’s common stock, except as
otherwise set forth herein. You will not have any of the rights of a shareholder
of the Company in connection with the grant of DSUs subject to this Agreement
unless and until Shares are issued to you upon settlement of the Units as
provided in Section 5.


4. Vesting of DSUs. The DSUs subject to this Agreement are 100% vested as of
their respective Grant Dates.


5. Settlement of Units. Subject to Section 8, the Company shall cause to be
issued and delivered to you, or to your designated beneficiary or estate in the
event of your death, one Share in payment and settlement of each DSU subject to
this Agreement on the date(s) specified in your Election Form. Delivery of
Shares in settlement of a DSU Award subject to this Agreement shall be effected
by an appropriate entry in the stock register maintained by the Company’s
transfer agent with a notice of issuance provided to you, or by the electronic
delivery of the Shares to a brokerage account you designate, and shall be
subject to compliance with all applicable legal requirements, including
compliance with the requirements of applicable federal and state securities
laws.


6. Dividend Equivalents. If a cash dividend is declared and paid by the Company
with respect to its common stock, you will be credited as of the applicable
dividend payment date with an additional number of DSUs (the “Dividend DSUs”)
equal to (i) the total cash dividend you would have received if your then
outstanding DSUs (including any previously credited Dividend DSUs) had been
actual Shares, divided by (ii) the Fair Market Value of a Share as of the
applicable dividend payment date (with the quotient rounded down to the nearest
whole number). Once credited to your account, Dividend DSUs will be considered
DSUs for all purposes of this Agreement.


7. Termination of Service and Future Awards. Upon termination of your Service,
you will no longer be entitled to receive any additional DSU Awards pursuant to
this Agreement. Director Fees payable after the termination of your Service, if
any, shall be payable in cash only.


8. Change in Control. Upon a Change in Control within the meaning of Section
2(g)(3) of the Plan and after giving effect to the last sentence thereof, your
outstanding DSU Awards will be settled in cash. The cash amount paid for each
outstanding DSU shall be an amount in cash equal to the Fair Market Value of one
Share immediately prior to the occurrence of the Change in Control.


9. Changes in Capitalization. If an “equity restructuring” (as defined in
Section 12 of the Plan) occurs that causes the per share value of the Shares to
change, the Board shall make



--------------------------------------------------------------------------------



such equitable adjustments to any DSU subject to this Agreement as are
contemplated by Section 12 of the Plan in order to avoid dilution or enlargement
of your rights hereunder. The Board may make such equitable adjustments to any
DSU subject to this Agreement as and to the extent provided in Section 12 of the
Plan in connection with other changes in the Company’s capitalization
contemplated by Section 12 of the Plan.


10. Forfeiture of DSU Awards and Compensation Recovery. Notwithstanding any
provision of this Agreement to the contrary, you understand that if any of the
following occur: (i) a material violation by you of, or your failure to act upon
or report known or suspected violations of, the Company’s Guidelines for
Business Conduct, as amended from time to time, (ii) your conviction of, or a
plea of nolo contendere with respect to, any felony, (iii) your commission of
any criminal, fraudulent, or dishonest act in connection with your service as a
director, (iv) your material breach of this Agreement which, if capable of
remedy, continues for a period of thirty (30) days without remedy thereof after
your receipt of notice thereof or two or more such breaches occur in any two
month period, (v) one or more instances of your willful misconduct or gross
negligence that, individually or in the aggregate, is materially detrimental to
the Company’s interests, (vi) a breach any of the covenants or provisions set
forth in Section 10(a), 10(b) or 10(c) below unless compliance with the
applicable portion of such covenants has been waived in writing by the Board in
its discretion, or (vii) a breach of any other agreement between you and the
Company, then, in the discretion of the Board: (A) any unsettled portion of a
DSU Award granted pursuant to this Agreement may be reduced, cancelled or
forfeited, and (B) any settled portion of a DSU Award granted pursuant to this
Agreement may be rescinded and recovered within one (1) year after the Company
becomes aware of such activity, conduct or event. The Company shall notify you
in writing of any such reduction, cancellation, forfeiture, rescission or
recovery. Immediately after receiving such notice, you shall forfeit the
applicable DSU Award(s) as well as the right to receive Shares that have not yet
been issued pursuant to Section 5 to the extent indicated therein. If the
written notice mandates the rescission or recovery of any settled portion of a
DSU Award, then within ten (10) days of the date of such notice, you are
required to (y) return to the Company the number of Shares that you received
upon settlement of a DSU Award issued pursuant to this Agreement which have not
been sold and (z) pay to the Company in cash an amount equal to the Fair Market
Value of such Shares as of the respective settlement date(s) of the underlying
DSUs (with respect to Shares received hereunder that you previously sold). The
Company also shall be entitled to set-off against the amount of any such gain
any amount owed to you by the Company.


(a) Non-Disclosure and Return of Confidential Information. You have or will be
given access to and provided trade secrets, confidential and proprietary
information, and other non-public information and data of or about the Company
(and any entity that directly, or indirectly through one or more intermediaries,
is owned or controlled by, owns or controls, or is under common ownership or
control with, the Company; for this purpose, “control” of an entity means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of the entity, whether through the ownership of
voting securities, by contract or otherwise (its “Affiliates”)) and its business
(“Confidential Information”) in the course of your Service which is of unique
value to the Company. Examples of Confidential Information include, without
limitation: confidential business or manufacturing processes; research and
development information; inventions, improvements and designs; new product or
marketing plans; business strategies and plans; merger and acquisition targets;
financial and pricing information; computer programs, source codes, models and
databases; analytical models; human resources strategies; customer lists and
information; information received from or about third parties that the Company
is obligated to keep confidential; supplier and vendor lists; and other
information which is not generally



--------------------------------------------------------------------------------



available to the public. You agree not to disclose, publish or use Confidential
Information, either during or after your Service is terminated, except (i) as
necessary to perform your duties during your term of Service, (ii) as the
Company may consent in writing, (iii) as required by law or judicial process,
provided you (unless prohibited by applicable law) promptly notify the Company
in writing of any subpoena or other judicial request for disclosure involving
Confidential Information or trade secrets, and reasonably cooperate with any
effort by the Company to obtain a protective order preserving the
confidentiality of the Confidential Information or trade secrets, or (iv) in
connection with reporting possible violations of law or regulations to any
governmental agency or from making other disclosures protected under any
applicable whistleblower laws. The confidentiality obligations set forth herein
shall continue indefinitely, for so long as the Confidential Information remains
confidential (and you understand that you will not be relieved of your
obligations if the Confidential Information loses its confidential nature
because of a breach of any of your obligations to the Company or its
Affiliates). If this Agreement is enforced by a court applying the law of a
jurisdiction where a time frame is required for a non-disclosure provision to be
enforceable with respect to information that does not rise to the level of a
trade secret, then your obligations with respect to such information will be in
effect during your term of Service and for three (3) years thereafter. You
further agree to return any and all Confidential Information, whether in hard or
electronic format, regardless of the location on which such information may
reside, no later than three (3) business days following the termination of your
Service. Notwithstanding anything to the contrary herein or in any policy of the
Company, you may not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that is made (A) in
confidence to a federal, state or local government official, either directly or
indirectly, or to an attorney if such disclosure is made solely for the purpose
of reporting or investigating a suspected violation of law or for pursuing an
anti-retaliation lawsuit; or (B) in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal and you do not
disclose the trade secret except pursuant to a court order. In the event a
disclosure is made, and you file a lawsuit against the Company alleging that the
Company retaliated against you because of your disclosure, you may disclose the
relevant trade secret or confidential information to your attorney and may use
the same in the court proceeding only if (x) you ensure that any court filing
that includes the trade secret or confidential information at issue is made
under seal; and (y) you do not otherwise disclose the trade secret or
confidential information except as required by court order.


(b) Non-Disparagement. During your term of Service and afterward, you shall not,
directly or indirectly, criticize, make any negative comments about or otherwise
disparage the Company, its Affiliates or any persons or entities associated with
any of them, whether orally, in writing, electronically or otherwise, directly
or by implication, to any person or entity, including Company customers or
agents; provided, however, that nothing in this Section 10(b) is intended to
prohibit you from (i) making any disclosures or statements in good faith in the
normal course of performing your duties or responsibilities for the Company
during your Service; (ii) making any disclosures as may be required or compelled
by law or legal process; or (iii) making any disclosures or providing any
information to a governmental agency or entity, including without limitation in
connection with a complaint by you against the Company or the investigation of
any complaint against the Company.


(c) No Injurious, Detrimental or Prejudicial Conduct. Except as otherwise
permitted in Section 10(b), during your term of Service or afterward, you shall
not, directly or indirectly, engage in any conduct or inaction, or omit to take
any action, which conduct, action or inaction is reasonably determined by the
Board to be injurious, detrimental or prejudicial to



--------------------------------------------------------------------------------



the business or reputation of the Company or its Affiliates or any interest of
the Company and its Affiliates, including, but not limited to, a violation of
any material Company or Affiliate policy or a violation of any federal or state
securities laws, rules or regulations or of any rule or other requirement of any
securities exchanges on which the Company’s Shares may, at the time, be listed.


(d) Remedies. The parties expressly agree that the forfeiture and repayment
obligations contained in this Section 10 are in addition to, and not in lieu of,
any and all other legal and/or equitable remedies, including without limitation,
injunctive relief, that may be available to the Company in connection with your
breach of this Section 10, and the Company reserves it rights to pursue all such
remedies. You acknowledge and agree that your breach of this Section 10 will
cause irreparable injury to the Company and that money damages will not be
adequate relief for such injury and, accordingly, you agree that the Company
shall be entitled to obtain equitable relief, including, but not limited to,
temporary restraining orders, preliminary injunctions and/or permanent
injunctions, without having to post any bond or other security, to restrain or
enjoin such breach, in addition to all other remedies which may be available to
the Company.


11. Interpretation of This Agreement. All decisions and interpretations made by
the Board with regard to any question arising hereunder or under the Plan shall
be binding and conclusive upon you and the Company. If there is any
inconsistency between the provisions of this Agreement and the Plan, the
provisions of the Plan shall govern.


12. Discontinuance of Service. Neither this Agreement nor any DSU Award subject
to this Agreement shall confer on you any right with respect to continued
Service with the Company or any of its Affiliates, nor interfere in any way with
any rights to terminate such Service.


13. DSU Awards Subject to Plan. The DSU Awards evidenced by this Agreement
(including any Grant Notifications issued hereunder) are granted pursuant to the
Plan, the terms of which are hereby made a part of this Agreement. This
Agreement (including any Grant Notifications issued hereunder) shall in all
respects be interpreted in accordance with the terms of the Plan. If any terms
of this Agreement or any Grant Notification issued hereunder conflict with the
terms of the Plan, the terms of the Plan shall control, except as the Plan
specifically provides otherwise. This Agreement (including any Grant
Notifications issued hereunder) and the Plan constitute the entire agreement of
the parties with respect to the DSU Awards and supersede all prior oral or
written negotiations, commitments, representations and agreements with respect
thereto.


14. Obligation to Reserve Sufficient Shares. The Company shall at all times
during the term of this Agreement and the DSU Awards issued hereunder reserve
and keep available a sufficient number of Shares to satisfy this Agreement.


15. Binding Effect. This Agreement shall be binding in all respects on your
heirs, representatives, successors and assigns, and on the successors and
assigns of the Company. The Company’s Affiliates are intended third-party
beneficiaries of this Agreement and this Agreement may be enforced by the
Company and/or its Affiliates, either singularly or jointly.


16. Governing Law; Venue; Waiver of Jury Trial. To the extent not pre-empted by
federal law, this Agreement, the parties’ performance hereunder, and the
relationship between them shall be governed by, construed, and enforced in
accordance with the laws of the State of



--------------------------------------------------------------------------------



Delaware, without giving effect to the choice of law principles thereof. Each
party hereto agrees that any legal action arising out of or relating to this
Agreement shall be commenced and maintained exclusively before any state or
federal court having appropriate subject matter jurisdiction located in St.
Joseph County, Indiana. Further, each party hereto irrevocably consents and
submits to the personal jurisdiction and venue of such courts located in St.
Joseph County, Indiana, and waives any right to challenge or otherwise object to
personal jurisdiction or venue (including, without limitation, any objection
based on inconvenient forum grounds) in any action commenced or maintained in
such courts located in St. Joseph County, Indiana; provided, however, the
foregoing shall not affect any applicable right a party may have to remove a
legal action to federal court. EACH PARTY HERETO VOLUNTARILY AND IRREVOCABLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS
AGREEMENT.


17. Amendment and Compliance with Code Section 409A and Fair Construction.
Notwithstanding anything in the Plan or this Agreement to the contrary, you, the
Company and the Board intend that all provisions of the Plan, this Agreement and
the Election Form, in form and in operation, including but not limited to, the
definitions of terms, elections to defer, and distributions, shall be made in
accordance with and shall comply with Section 409A of the Code, and all other
present and future Internal Revenue Service (“IRS”) guidance. The Company will
amend the terms of the Plan, this Agreement and the Election Form, retroactively
if necessary, to the extent required to comply with Section 409A of the Code and
any relevant IRS guidance. No provision of the Plan, this Agreement and the
Election Form shall be followed to the extent that following such provision
would result in a violation of Section 409A of the Code or the relevant IRS
guidance, and no election made by you hereunder, and no change made by you to a
previous election, shall be accepted by the Company if it determines that
acceptance of such election or change could violate any of the requirements of
Section 409A of the Code or the IRS guidance.


18. Tax Consequences. The Company and the Board make no representations
concerning the tax consequences of participation in the Plan under Code Section
409A or any other federal, state or local tax law. Tax consequences will depend,
in part, upon the application of relevant tax law, including Code Section 409A,
to the relevant facts and circumstances. You agree that you have consulted an
independent tax advisor regarding the tax consequences of this deferral.


19. Independent Covenants. To the extent you are or become subject to any other
agreements with the Company or any Affiliate that contain restrictive covenants,
the restrictive covenants set forth in Section 10 of this Agreement are
independent of, supplement and do not supersede such other agreements.





--------------------------------------------------------------------------------



By signing below or otherwise evidencing your acceptance of this Agreement in a
manner approved by the Company as of the date specified at the beginning of this
Agreement, you agree to all of the terms and conditions contained in this
Agreement and in the Plan document. You acknowledge that you have received and
reviewed these documents and that they set forth the entire agreement between
you and the Company regarding this Deferred Stock Unit Master Agreement.





PARTICIPANTLCI INDUSTRIESByIts







--------------------------------------------------------------------------------



Exhibit A
LCI INDUSTRIES
2018 Omnibus Incentive Plan
Deferred Stock Unit Master Agreement


Grant Notification


        LCI Industries (the “Company”), pursuant to its 2018 Omnibus Incentive
Plan (the “Plan”) and a Deferred Stock Unit Master Agreement dated December 31,
2019 (the “Master Agreement”) between the Company and you, the Participant named
below, hereby grants to you an award of Deferred Stock Units (“Units”), each
such Unit representing the right to receive one share of the Company’s common
stock (or, in certain circumstances, the cash value thereof). The terms and
conditions of this Unit Award are set forth in this Grant Notification, the
Master Agreement, and the Plan document, and these documents set forth the
entire agreement between you and the Company regarding the grant to you of the
number of Units shown in the table below.



Name of Participant:Number of Units:Grant Date:Vesting Schedule:Vesting
DatePercentage of Units that Vest[Grant Date]100%  








LCI INDUSTRIESByIts






